The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Allowable Subject Matter
Claim(s) 1, 3-6, 8-10, 12 and 15-16 is/are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach all limitations, including “unique production details among the first production details of first and second manufactured items of the respective production range, wherein the second shipping information is linked with the respective production range using only the unique production details of the first and second manufactured items, and the respective production range includes manufactured items having non-sequential first production details,” as detailed in the independent claims. With respect to §101, with the above limitations along with other limitations in the claims provides is a meaningful way to apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Therefore, the subject matter presented is considered eligible under §101.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MAI whose telephone number is (571)272-8283.  The examiner can normally be reached on M-F 8-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887